> Exhibit 10.1
> 
> EXTENSION AND AMENDMENT OF LEASE
> 
> 
>            This Extension and Amendment of Lease (“Amendment”) is made as of
> this  31st  day of March, 2005, by and between ARE SARASOTA LIMITED
> PARTNERSHIP, a Pennsylvania Limited Partnership (“Landlord”), and TELTRONICS,
> INC., a Delaware Corporation (“Tenant”).
> 
> 
> RECITALS
> 
>     A.        Landlord and Tenant entered into that certain Lease (the
> “Lease”) dated August 28, 1990 for certain property and improvements located
> at 2150 Whitfield Way Sarasota, Florida 34243-9706 more particularly described
> on exhibit “A” attached hereto; and
> 
>     B.        Landlord and Tenant desire to extend the term of the Lease and
> modify certain other terms and provisions of the Lease.
> 
>           NOW THEREFORE, in consideration of TEN AND No/100 Dollars ($10.00)
> and other good and valuable consideration, the receipt and sufficiency of
> which are hereby acknowledged, Landlord and Tenant hereby acknowledge and
> agree as follows:
> 
>     1.        Recitals. The foregoing recitals are true and correct and are
> incorporated herein by this reference as if fully set forth at length.
> 
>     2.        Term. The Lease Term provided in Section 2.02 of the Lease is
> hereby extended for sixty-six (66) months. The Lease Term, as extended hereby,
> shall expire on February 28, 2011 (the “Expiration Date”) unless sooner
> terminated pursuant to the terms of the Lease.
> 
>     3.        Renewal of Term. Section 2.03 of the Lease is hereby deleted in
> its entirety. Tenant shall have no right to renew or further extend the Lease
> Term.
> 
>     4.        Rent. Section 3.01 of the Lease is hereby modified to provide
> that commencing on the first (1st) day of the month (the “Initial Base Rent
> Adjustment Date”) following the date of this Amendment and continuing through
> the end of the Lease Term, “Base Rent” under the Lease shall mean the amount
> set forth below for the one year period beginning on the adjustment date
> indicated:
> 
>           Adjustment Date Amount   Initial Base Rent Adjustment Date
> $     360.000.00 First Anniversary of Initial Base Rent Adjustment Date
> $     370,800.00 Second Anniversary of Initial Base Rent Adjustment Date
> $     381,924.00 Third Anniversary of Initial Base Rent Adjustment Date
> $     393,382.00 Fourth Anniversary of Initial Base Rent Adjustment Date
> $     405,183.00
> 
> Base Rent for the remainder of the Lease Term commencing on the fifth (5th)
> anniversary of the Initial Base Rent Adjustment Date shall equal $417,339.00,
> multiplied by the number of months
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> in the balance of the Lease Term through the Expiration Date, divided by
> twelve (12). Subject to Landlord’s right to accelerate the payment of rent as
> provided in the Lease, Base Rent for each year shall be payable in equal
> monthly installments in advance without demand, deduction or set-off on the
> first day of each month during the remainder of the Lease Term.
> 
>     5.        Security Deposit. Simultaneously with the execution of this
> Amendment, Tenant shall increase the security deposit paid under the Lease by
> depositing with Landlord an additional Eighty Thousand, Two Hundred Ninety One
> and No/100 Dollars ($80,291.00) for a total security deposit in the amount of
> One Hundred Twenty Thousand and No/100 Dollars ($120,000.00). The amount
> deposited by Tenant pursuant to the provision shall be subject to all terms,
> conditions and other provisions of the Lease governing the security deposit
> paid by Tenant thereunder.
> 
>     6.        Liability Insurance. Section 7.02 of the Lease is amended to add
> the words “, to the extent available” at the end of the third (3rd) sentence
> of said Section 7.02.
> 
>     7.        Surrender. Those portions of Section 14.01 (a) of the Lease set
> forth below are hereby amended as indicated.
> 
>     “(a)   Tenant shall upon the expiration or termination of this lease for
> any reason whatsoever, surrender and deliver to the landlord the buildings,
> structures and equipment then upon the premises, together with all alterations
> and replacements thereof on the premises, in good order, condition and repair,
> reasonable wear and tear excepted, in a “broom clean” condition, so as to
> render it in a condition that will allow the premises to be immediately
> released to another party intending to employ the Premises in a use similar to
> Tenant. In office areas, carpets shall be replaced if they were installed more
> than six years prior to the expiration or termination of this Lease as
> extended hereby. For carpets installed less than six years prior to the
> expiration or termination of this Lease as extended hereby such shall be
> replaced if they are a lesser quality than what reasonable wear and tear would
> cause on a six year old carpet. ... All asphalt lots shall be seal coated and
> re-striped if not done within the previous six years prior to the expiration
> or termination of this Lease as extended hereby....”
> 
>     8.        Purchase Option. Sections 15.01, 15.02 and 16.01 of the Lease
> are hereby deleted in their entirety. Tenant shall have no right to purchase
> the Premises or any portion thereof under the terms of the Lease or otherwise.
> 
>     9.        Termination of Guaranties. Section 17.10 of the Lease is hereby
> deleted in its entirety. The personal guaranties of the Lease by James H.
> Williams dated August 9, 1990 and Norman R. Dobiesz dated August 28, 1990 in
> favor of Landlord are hereby terminated and James H. Williams and Norman R.
> Dobiesz are hereby released from all further obligation and liability
> thereunder.
> 
>     10.        Waiver and Release of Landlord. Tenant acknowledges and agrees
> that (i) Landlord has fully performed all of its obligations arising under the
> Lease through the date of execution of this Amendment (including, without
> limitation, all obligations to provide tenant improvements or signage, if
> any), (ii) Tenant has no claims against Landlord or offsets against payment
> and performance of any of Tenant’s obligations or liabilities under the Lease
> through the date of execution of this Amendment, (iii) Tenant has no claim for
> reimbursement of any
> 
> 
> --------------------------------------------------------------------------------
> 
> sums heretofore paid to Landlord, or for any other matters whatsoever in any
> way arising from or growing out of the Lease through the date of execution of
> this Amendment, (iv) Tenant hereby waives, releases and relinquishes any such
> claims and offsets whatsoever arising from or growing out of the Lease and/or
> any actions of Landlord through the date of the execution of this Amendment,
> and (v) no amendment, modification or change to the Lease herein provided
> shall waive, relinquish or otherwise affect any claim or right of the Landlord
> under the Lease for any act or omission by Tenant or other matter before the
> date of execution of this Amendment. .
> 
>     11.        Memorandum of Lease. The parties hereby agree to terminate that
> certain short form lease and/or memorandum thereof recorded in Official
> Records Book 1308, page 1691 of the Public Records of Manatee County, Florida
> together with all other recorded documents or instruments, if any, reflecting
> the leasehold interest created by the Lease and/or any renewal options,
> purchase options or other rights or interests created or granted thereby or
> otherwise. Tenant agrees to execute and deliver to Landlord a written
> termination of the aforesaid short form lease and other interests in
> recordable form and otherwise in form and substance required by Landlord in
> Landlord’s discretion within five (5) days after written request therefore by
> Landlord.
> 
>     12.        Governing Law. This Amendment shall be construed, interpreted,
> enforced and governed by the laws of the State of Florida.
> 
>     13.        Counterparts. This Amendment may be executed by facsimile and
> in any number of counterparts, each of which shall be deemed an original and
> together shall constitute a single instrument.
> 
>     14.        Invalidity or Unenforceability. Any provision of this
> Amendment, which is deemed unenforceable by any court of competent
> jurisdiction, shall be given its nearest legal meaning, and the remaining
> terms of this Amendment shall continue to bind the parties. The terms and
> conditions of this Amendment are the product of mutual draftsmanship by both
> parties, and any ambiguities in this Amendment shall not be construed against
> any of the parties because of draftsmanship.
> 
>     15.        Brokers. Tenant represents and warrants to Landlord that no
> broker, salesman, or finder has been involved with the procurement or
> execution of this Amendment, and agrees to indemnify, defend and hold harmless
> Landlord from and against any and all loss, costs, damage and expense
> (including reasonable attorneys’ fees and court costs) which Landlord may
> suffer or incur by reason of any broker, salesman or finder making a claim for
> a commission or fee in connection with this Amendment.
> 
>     16.        Attorneys’ Fees. In the event of any litigation arising in
> connection with this Amendment, the prevailing party shall be entitled to
> recover its reasonable attorneys’ fees and court costs, including all trial,
> appellate and bankruptcy proceedings.
> 
>     17.        Integration. This Amendment constitutes the entire
> understanding and agreement between the parties with regard to the subject
> matter hereof, and supercedes all prior communications, whether oral or
> written. All prior negotiations and communications are merged into the terms
> of this Amendment. The parties agree that, except as set forth herein,
> Landlord
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> has made no other promises, agreements or representations in connection with
> the execution and delivery of this Amendment.
> 
>     18.        Conflicts and Construction. Capitalized terms used in this
> Amendment shall have the meaning ascribed to them in the Lease unless
> otherwise defined herein. Headings contained in this Amendment have been
> incorporated for reference only and shall not be used to interpret or construe
> the content of this Amendment. In the event of any conflict or inconsistency
> between and term or provision of this Amendment and any term or provision of
> the Lease, the terms and provisions of this Amendment shall govern and
> control.
> 
>     19.        Incorporation and Ratification. This Amendment is incorporated
> into and made a part of the Lease. Any breach or default under this Amendment
> shall constitute an Event of Default under the Lease. The Lease, as modified
> and amended hereby, remains in full force and effect and is hereby ratified
> and confirmed.
> 
>     20.        Waiver of Jury Trial. LANDLORD AND TENANT HEREBY KNOWLING,
> INTENTIONALLY, VOUNTARILY AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO A TRIAL
> BY JURY IN REPSECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED UPON THIS
> AMENDMENT OR THE LEASE OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
> AMENDMENT OR THE LEASE, OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
> WITH THE LEASE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
> (VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY IN CONNECTION HEREWITH OR WITH
> THE LEASE.
> 
> [REMAINDER OF PAGE INTENTIONALLY BLANK.SIGNATURES
> ON FOLLOWING PAGE.]
> 
> 
> --------------------------------------------------------------------------------
> 
> 
>            IN WITNESS WHEREOF, Landlord and Tenant have executed this
> Amendment as of the day and year first above written.
> 
> WITTNESSES:
> 
> 
> 
> 
> /S/ KRISTIE MORAN
> ——————————————
> Print name: Kristie Moran
> 
> 
> /S/ BETH DLUGOKIENSKI
> ——————————————
> Print name: Beth Dlugokienski
> 
> 
> /S/ THERESA ANN SMITH
> ——————————————
> Print name: Theresa Ann Smith LANDLORD:
> 
> ARE SARASOTA LIMITED PARTNERSHIP, a
> Pennsylvania limited partnership
> 
> 
> BY:  BH, LLC, an Illinois limited liability
>      Company, its sole General Partner
> 
> 
> BY:  /S/ JOHN HORRIGAN
> ——————————————
> JOHN HORRIGAN, MEMBER
> 
> 
> BY:  /S/ ROBERT BASILE
> ——————————————
> ROBERT BASILE, MEMBER
> 
> 
> 
> 
> WITNESSES:
> 
> 
> 
> /S/ SUSAN D. MASLANKA
> ——————————————
> Print name: Susan D. Maslanka TENANT
> 
> TELTRONICS, INC., a Delaware corporation
> 
> BY:  /S/ EWEN CAMERON
> ——————————————
> EWEN CAMERON, as President
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> Exhibit “A”
> 
> 
> LEGAL DESCRPTION
> 
> Lots 35, 36 and 37, Block A, WHITFIELD INDUSTRIAL PARK, Second Addition, as
> per Plat thereof recorded in Plat Book 18. Pages 58 through 62, inclusive, of
> the Public Records of Manatee County, Florida,
> 
> Together with a non-exclusive easement appurtenant to the foregoing lots for
> the purpose of drainage, in and to the Drainage Easement through Lot A, Block
> A, WHITFIELD INDUSTRIAL PARK, Second Addition, as shown on the Plat thereof
> recorded in Plat Book 18, Page 58, of the Public Records of Manatee County,
> Florida.
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> JOINDER
> 
>            The undersigned, for and in consideration of the Extension and
> Amendment of Lease (“Amendment”) by and between ARE SARASOTA LIMITED
> PARTNERSHIP, a Pennsylvania Limited Partnership (“Landlord”), and TELTRONICS,
> INC., a Delaware Corporation (“Tenant”) concerning that certain lease between
> Landlord and Tenant dated August 28, 1990, and the termination of guaranties
> provided in the Amendment, joins with Tenant in the Amendment for purposes of
> Section 10 thereof, and hereby agrees to be bound thereby..
> 
> By: /S/ NORMAN R. DOBIESZ
> ——————————————
> Name: Norman R. Dobiesz